Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Emilsson et al (US 9,552,907) in view of WO 99/33066 (July 1, 1999) and Singha et al (US 2015/0364229 A1).
Emilsson et al teach a bushing comprising the instant structure (i.e. the condenser core comprising a plurality of electrically conducting foils interleaved between the layers of gel impregnated solid material) in abstract, Fig. 1 and at col. 3, lines 23-59.  Emilsson et al teach that electrically insulating materials include polymeric fiber mesh impregnated with a thermoplastic material at col. 4, lines 33-67.
The instant invention further recites the fiber mesh impregnated with a thermos-reversible gel comprising an oil comprising iso-paraffinic oil and a copolymeric thickener over Emilsson et al.

Example 1 teaches a blend of 4 wt.% of polymer and a naphthenic mineral oil and example 2 teaches a blend of 6 wt.% of polymer and a naphthenic mineral oil. WO teaches that the oil would improve impregnation of the porous and/or laminated structure at page 12.
A gel obtained from the examples 1 and 2 would be expected to meet the viscosity of claim 12 inherently since similar components and amounts thereof are taught,  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of WO.  See In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).
Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002). See MPEP 2112.01.  Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
The instant invention further recites the oil comprising iso-paraffinic oil over the naphthenic mineral oil of WO.
Singha et al teach that the insulating fluid comprising isoparaffins is more environmentally friendly in [0013].  Singha et al further teach an electrically insulating fluid comprising at least 70 wt.% of isoparaffins with the rest made up naphthenic or aromatic compounds (i.e. mineral oils) in[0016] which would meet the amended claims 10-11.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known insulating fluids such as isoparaffins  or mixtures thereof taught by Singha et al in obtaining the insulating layer impregnated with a thermos-reversible liquid-gel of WO in lieu of naphthenic mineral oil since Singha et al teach that the insulating fluid comprising isoparaffins is more environmentally friendly and further to utilize such the insulating layer impregnated with a thermos-reversible liquid-gel as the electrically insulating materials in Emilsson et al since WO teaches advantages of such insulating layer impregnated with a thermos-reversible liquid-gel at page 7, line 17 to page 8, line 15 absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
s 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Emilsson et al (US 9,552,907) in view of WO 99/33066 (July 1, 1999) and Singha et al (US 2015/0364229 A1), and further in view of Yasufuku et al (US 3,980,803).
The instant claim 13 further recites an aramid paper over Emilsson et al, WO and Singha et al discussed above.  
Utilization of the aramid paper (i.e. Nomex) as an insulating impregnated substrate is well-known as taught by col. 6, lines 44-63.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known aramid paper (i.e. Nomex) taught by Yasufuku et al as an insulating impregnated substrate in Emilsson et al, WO and Singha et al thereof since Emilsson et al teach employing a polymeric fiber mesh absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Emilsson et al (US 9,552,907) in view of WO 99/33066 (July 1, 1999) and Singha et al (US 2015/0364229 A1), and further in view of Cai et al (US 10,125,255).
The instant claim 7 further recites a tri-block copolymer of styrene- ethylene/ethylene/propylene-styrene over Emilsson et al, WO and Singha et al discussed above.

Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known commercial tri-block copolymer taught by Cai et al in Emilsson et al, WO and Singha et al. thereof since WO teaches a tri-block copolymer comprising an olefin block (A) with end blocks consisting block (B) comprising aromatic in its backbone structure absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ
 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Emilsson et al (US 9,552,907) in view of WO 99/33066 (July 1, 1999) and Singha et al (US 2015/0364229 A1), and further in view of WO 2014/161596.
The instant claim 15 further recites a method of preparing a condenser core over Emilsson et al, WO’066 and Singha et al discussed above.
Again, a gel obtained from the examples 1 and 2 of WO’066 or one modified with isoparaffins or mixtures thereof taught by Singha et al would be expected to meet the recited transition temperature and viscosity of claims 15-17 inherently since the gel would comprise same or similar components and amounts thereof as claimed.  Since In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Also, see MPEP 2112.01.  
WO’596 teaches the instant method at pages 16-18.  WO’596 also teaches kraft paper at page 7.   WO’596 teaches that the high viscosity fluid such as a gel-like liquid may be liquid below a temperature of 110oC, 100oC or 80oC for example in middle of page 16.  WO’596 also teaches that the method is performed at elevated temperature between 100 and 130oC and that the temperature may be depend on the specific material used at page 18, lines 10-12 which would further make the recited transition temperature and viscosity of claims 15-19 obvious.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known method and/or the kraft (cellulose) paper taught by WO’596 in obtaining the insulating layer of the bushing obtained from Emilsson et al, WO’066 and Singha et al thereof since the instant method 
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/33066 (July 1, 1999) in view of Singha et al (US 2015/0364229 A1), and further in view of Emilsson et al (US 9,552,907).
WO and Singha et al were discussed in the previous office action.
Singha et al further teach an electrically insulating fluid comprising at least 70 wt.% of isoparaffins with the rest made up naphthenic or aromatic compounds (i.e. mineral oils) in[0016] which would meet the amended claims 10-11.  Singha et al teach that the insulating fluid comprising isoparaffins is more environmentally friendly in [0013].
Applicant asserts that WO and Singha et al failed to teach the limitation of claim 14 now incorporated into claim 1.
Emilsson et al teach a bushing comprising such structure (i.e. the condenser core comprising a plurality of electrically conducting fiols interleaved between the layers of gel impregnated solid material in abstract, Fig. 1 and at col. 3, lines 23-59.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known insulating fluids such as isoparaffins  or mixturse thereof taught by Singha et al in obtaining WO in lieu of naphtehic mineral 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). 

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/33066 (July 1, 1999) in view of Singha et al (US 2015/0364229 A1), and further in view of Emilsson et al (US 9,552,907), and further in view of Yasufuku et al (US 3,980,803).
The instant claim 13 further recites an aramid paper over WO, Singha et al and Emilsson et al discussed above.  
Utilization of the aramid paper (i.e. Nomex) as an insulating impregnated substrate is well-known as taught by col. 6, lines 44-63.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known aramid paper (i.e. Nomex) taught by Yasufuku et al as an insulating impregnated substrate in WO, Singha et al and Emilsson  (Emilsson et al) and paper substrate (WO) is well-known absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/33066 (July 1, 1999) in view of Singha et al (US 2015/0364229 A1), and further in view of Emilsson et al (US 9,552,907), and further in view of Cai et al (US 10,125,255).
The instant claim 7 further recites a tri-block copolymer of styrene- ethylene/ethylene/propylene-styrene over WO and Singha et al discussed above.
Cai et al teach a tri-block copolymer of styrene-ethylene/ethylene/propylene- styrene (SEEPS) at col. 8, lines 26-27 and at col. 11, lines 45-66 in which Septon 4099 taught in the instant table 1 is also taught.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known commercial tri-block copolymer taught by Cai et al in, WO, Singha et al and Emilsson et al thereof since WO teaches a tri-block copolymer comprising an olefin block (A) with end blocks consisting block (B) comprising aromatic in its backbone structure absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/33066 (July 1, 1999) in view of Singha et al (US 2015/0364229 A1), and further in view of Emilsson et al (US 9,552,907), and further in view of WO 2014/161596.
The instant claim 15 further recites a method of preparing a condenser core over Emilsson et al, WO’066, Singha et al and Emilsson et al discussed above.
Again, a gel obtained from the examples 1 and 2 of WO’066 or one modified with isoparaffins or mixtures thereof taught by Singha et al would be expected to meet the recited transition temperature and viscosity of claims 15-17 inherently since the gel would comprise same or similar components and amounts thereof as claimed.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of WO.  See In re Best, 195 USPQ 430, 433 (CCPA 1977). Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Also, see MPEP 2112.01.  
WO’596 teaches the instant method at pages 16-18.  WO’596 also teaches kraft paper at page 7.   WO’596 teaches that the high viscosity fluid such as a gel-like liquid may be liquid below a temperature of 110oC, 100oC or 80oC for example in middle of page 16.  WO’596 also teaches that the method is performed at elevated temperature between 100 and 130oC and that the temperature may be depend on the specific such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). 
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known method and/or the kraft (cellulose) paper taught by WO’596 in obtaining the insulating layer of the bushing obtained from WO’066, Singha et al and Emilsson et al thereof since the instant method is well-known as taught by WO’596 and since WO’066 teaches employing papers absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Feb. 23, 2021                                         /TAE H YOON/                                                                       Primary Examiner, Art Unit 1762